Citation Nr: 0815411	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for an abdominal 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Observer, M.O.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Regional 
Office (RO) that denied reopening the veteran's claim for 
service connection for an abdominal disorder, as it 
determined the evidence received was not new and material.  

The issue of service connection for an abdominal disorder on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The May 1972 RO rating decision which determined that 
service connection was not warranted for an abdominal 
disorder was not appealed and is final.

2.  The evidence added to the record since the May 1972 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to for service connection for an abdominal 
disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for an abdominal disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed at this time.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for an abdominal disorder was denied in 
May 1972 and the veteran did not appeal.  Thus, that decision 
is final.  38 C.F.R. § 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the May 1972 RO 
decision included service treatment records.  Service 
treatment records reflect that in January 1970, the veteran 
was hospitalized and treated for injuries in relation to a 
car accident in which he sustained blunt trauma to the 
abdomen from the steering wheel.  The veteran complained of 
abdominal pain and nausea several times in January and 
February 1970.  The veteran was hospitalized for abdominal 
pain and cramps within a month of the accident in February 
1970.  Upon discharge from the hospital in February 1970, no 
disease was found in relation to the reported abdominal pain.  
In October 1971 the veteran was treated for complaints of 
nausea, vomiting, diarrhea and poor habits and the examiner 
listed possible gastritis under his impression.  The RO 
denied the veteran's claim for service connection for an 
abdominal disorder in May 1972 on the basis that there was no 
evidence of a residual disability.

The additional evidence includes the veteran's multiple 
contentions, private medical records, VA outpatient records 
and the veteran's testimony in a hearing before the Board.  
Private medical records from October 2002 to October 2007 
indicate the veteran has been treated for and diagnosed with 
irritable bowel syndrome, ulcerative colitis, diverticulitis, 
gastroesophageal reflux disease (GERD) and Barrett's 
esophagus.  In a November 2004 VA outpatient treatment 
report, the veteran complained of intermittent abdominal 
pain, possible spastic colon, diverticulitis, chronic 
diarrhea and an almost yearly colonoscopy with many polyps 
excised.  Upon examination of the abdomen, no pain or mass 
with palpation was found.  In a hearing before the Board in 
February 2008, the veteran testified that he sustained 
injuries his abdomen while in service and that episodes of 
abdominal pain have continued to the present time.  

This evidence was not previously of record and is therefore 
new.  In addition, 
it relates to an unestablished fact necessary to substantiate 
the claim, as the private medical records reflect a current 
disability which could be related to the complaints in 
service.  Thus, the evidence furnishes a reasonable 
possibility of substantiating the appellant's claim for 
service connection for an abdominal disorder.  Accordingly, 
new and material evidence has been submitted, and the claim 
is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for an abdominal disorder is reopened.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that additional development 
is necessary before such action can be taken.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

As noted above, service treatment records reflect the veteran 
was hospitalized and treated for abdominal pain pursuant to a 
blunt trauma to the abdomen from a car accident in January 
1970.  He was also hospitalized in February 1970 for 
abdominal pain with no disease found or diagnoses made.  The 
veteran was treated several times for complaints of abdominal 
pain and nausea in January and February 1970 following the 
car accident.  He was also treated in October 1971 for 
complaints of nausea, vomiting, diarrhea and poor eating 
habits with an impression of possible gastritis.  No 
abdominal complaints or disorders were noted on the 
separation examination.

Private medical records from October 2002 to October 2007 
reflect the veteran has been treated for a current abdominal 
disorder to include irritable bowel syndrome, GERD, 
diverticulitis and ulcerative colitis.  In a November 2004 VA 
outpatient treatment report the veteran complained of 
abdominal pain, possible spastic colon, diverticulitis, 
chronic diarrhea and an almost yearly colonoscopy with many 
polyps excised.  An examination of the abdomen revealed no 
pain or mass with palpation. 

In an October 2007 hearing the veteran reported having 
stomach cramping and pain in service and has experienced a 
continuity of these symptoms since service.  He reported 
going to the emergency room about 5 or 6 times since service.  
He also stated he currently has digestive and stomach 
problems daily.  The veteran testified that he believed his 
current physician, Dr. Sreenath, felt that his abdominal 
disorder has been a long term disability; however, no link to 
service was noted in any private medical records received.  

As the record shows evidence of an injury or complaints in 
service and a current disability which could possibly be 
related to service, a VA examination is necessary to obtain 
an opinion as to whether the veteran current disability is 
related to his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002 & Supp. 2007); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers (both private and VA) 
from whom he has received treatment for an 
abdominal disorder since discharge from 
service.  After securing any necessary 
authorizations for release of this 
information, attempt to obtain copies of 
all treatment records referred to by the 
veteran which are not already contained in 
the claims file.  Additionally, relevant 
VA treatment records dating since December 
2006 should be obtained from the Bay 
Pines, Florida VA Medical Center.

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and extent of the veteran's 
current abdominal disorder, and to provide 
an opinion as to whether the any currently 
diagnosed gastrointestinal disorder is 
more likely, less likely, or at least as 
likely as not the related to his military 
service.  All necessary tests should be 
performed.  The examination report should 
include a detailed account of all 
symptomatology found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  A 
rationale for any opinion expressed should 
be set forth.  

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


